Citation Nr: 1714659	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether the appellant qualifies as the surviving spouse for purposes of dependency and indemnity compensation and for death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1959 to April 1962, and from November 1964 to November 1981.  He served in the Republic of Vietnam from August 17, 1965 to August 16, 1966, from October 25, 1967 to October 21, 1968, and from December 11, 1969 to November 12, 1970.  The appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2016, the appellant testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran and the appellant established a common law marriage for at least one year prior to his death, and they had no knowledge that Ohio did not recognize common law marriages when they began cohabitating in June 1993.





CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits are met.  38 U.S.C.A. § 103 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Applicable Law

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

"Spouse" means a person whose marriage to the veteran meets the requirements of §3.1(j).  38 C.F.R. § 3.50(a).

Surviving spouse.  Except as provided in §3.52, "surviving spouse" means a person whose marriage to the veteran meets the requirements of §3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:

(1) Who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and

(2) Except as provided in §3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 

38 C.F.R. § 3.50(b).  

Proof of marriage.  Marriage is established by one of the following types of evidence:  

(1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.

(2) Official report from service department as to marriage which occurred while the veteran was in service.

(3) The affidavit of the clergyman or magistrate who officiated.

(4) The original certificate of marriage, if the Department of Veterans Affairs is satisfied that it is genuine and free from alteration.

(5) The affidavits or certified statements of two or more eyewitnesses to the ceremony.

(6) In jurisdictions where marriages other than by ceremony are recognized the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.

(7) Any other secondary evidence which reasonably supports a belief by the Adjudicating activity that a valid marriage actually occurred.

38 C.F.R. § 3.205(a).  

Valid marriage.  In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b). 

Under 38 U.S.C. § 103(c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage."  Burden v. Shinseki, 25 Vet. App. 178 (2013).

3.52   Marriages deemed valid.

Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see §3.54(d)), and 

(b) The claimant entered into the marriage without knowledge of the impediment, and 

(c) The claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in §3.53, and 

(d) No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.

38 C.F.R. § 3.52.  

Marriages deemed valid.  Where a surviving spouse has submitted proof of marriage in accordance with paragraph (a) of this section and also meets the requirements of § 3.52, the claimant's signed statement that he or she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common law marriage constitutes a "legal impediment" under this section.  Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir .2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).

B.  Discussion

In this case, the requirements for establishing a common law marriage deemed valid since greater than one year prior to the Veteran's death are met.  

The Veteran and the appellant were legally married in Ohio on May [redacted], 2007, which was less than one year before his death on May [redacted], 2008.  She maintains that they lived together continuously until his death, having established a common law marriage since approximately June 1993, when they first started living together.  See October 2016 transcript, pp. 2-3, 5, 7-11.

Ohio, which is the state where the Veteran and the appellant lived, does not recognize common law marriages.  See Ohio Rev. Code, § 3105.12.  However, as the appellant testified at the Board hearing, she and the Veteran had no knowledge of this legal impediment.  See transcript, pp. 5, 8.  Instead, she and the Veteran held themselves out as married since approximately June 1993, when they started living together.  See transcript, pp. 3, 7-10.  In addition to the appellant's sworn testimony, evidence supporting the fact that she and the Veteran held themselves out as married as of June 1993 includes July 2008 statements from the appellant's daughter, the appellant's ex-husband, the Veteran's son, and the Veteran's granddaughter, as well as statements from friends dated August 2008, April 2010, and September 2010.

This evidentiary record is in equipoise in establishing that the Veteran and the appellant established a common law marriage for at least one year prior to his death.  Because they had no knowledge of the legal impediment, the common law marriage is deemed valid.  Thus, the appeal is granted.  See 38 C.F.R. § 3.205(c).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


